Dissenting Opinion by
Judge Blatt :
I respectfully dissent.
*375The petitioner’s access to the property in issue is precluded pursuant to a legally enforceable property settlement, and she cannot realize its value until it is sold. I believe, therefore, that the property is not presently accessible under 7 C.F.R. §271.3(c) (4) (iii) (d). I cannot agree that because the examples listed in the regulations require court action to make them accessible, we should so limit all claims under this section. Were such a limitation intended, it easily could have been articulated.
I would reverse the Department of Public Welfare and remand for computation of benefits.